Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                  Case No.: 0:21-cv-60515-FAM


  PRESTIGE INSURANCE GROUP, LLC,
  a Delaware Limited Liability Company and
  ULISES CICCIARELLI, an individual,

         Plaintiffs,

  v.

  ALLSTATE INSURANCE COMPANY,
  An Illinois Corporation,

         Defendant.
                                                      /


     DEFENDANT ALLSTATE INSURANCE COMPANY’S REPLY MEMORANDUM
   IN SUPPORT OF ITS PARTIAL MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

         Defendant Allstate Insurance Company (“Allstate”), by and through its undersigned

  counsel, files this reply in support of its Partial Motion to Dismiss Counts II (Fraudulent

  Inducement), IV (Florida Franchise Act, hereinafter “FFA”), and V (Defamation) of Plaintiffs’

  Complaint.

         For the reasons set forth below and in Allstate’s underlying motion, Allstate’s Partial

  Motion to Dismiss should be granted.

  I.     The Fraudulent Inducement (Count II) and Violation of the Florida Franchise Act
         (Count IV) Claims Fail to Comply with Fed. R. Civ. P. 9(b).

         In their opposition, Plaintiffs spend more than half of their brief restating what they wrote

  in their Complaint. They concede, however, that they have failed to satisfy the key requirements

  of the Federal Rule of Civil Procedure 9(b) pleading standards, stating they have “not specifically




               Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 2 of 9




  alleged the time and specific inducements made to them.” Response, p. 9. This concession is fatal

  to Counts II and IV of Plaintiffs’ Complaint.

         Instead, Plaintiffs assert that they identify certain individuals – Kaylee Colvard and Char

  Jordan – who made allegedly false statements. Response, p. 9. But this is nowhere near enough

  to satisfy the requirements of Rule 9(b). Plaintiffs fail to identify what the specific statements

  were, what specific words were used, or where, how, or when those statements even were made.

  Nor do Plaintiffs allege that the speakers knew the alleged representations to be false when they

  were made or that Plaintiffs were justified in their reliance on such statements. These omissions

  require dismissal. Cardenas v. Toyota Motor Corp., 418 F. Supp. 3d 1090, 1098 (S.D. Fla. 2019)

  (Moreno, J.) (“[A] plaintiff is required to plead the ‘who, what, when, where, and how’ pertaining

  to the underlying fraud”); Begualg Inv. Mgmt. Inc. v. Four Seasons Hotel Ltd., No. 10-22153-CIV,

  2011 WL 4434891, at *4 (S.D. Fla. Sept. 23, 2011) (dismissing claim for fraudulent inducement

  for failure to detail the “who, what, where, when, how of the allegedly false statements”); Beaver

  v. Inkmart, LLC, No. 12-60028, 2012 WL 12863137, at *2 (S.D. Fla. June 6, 2012) (dismissing

  claim for violation of FFA for failure to identify “precise misstatement – let alone the time, date,

  or place where the misstatement was made”).

         Moreover, Plaintiffs have failed to identify a single case where a court permitted a claim

  to survive a motion to dismiss when the plaintiff failed to allege the time and specific content of

  representations required by Rule 9(b). See United States ex rel. Mastej v. Health Mgmt. Assocs.,

  Inc., 591 F. App’x 693, 703 (11th Cir. 2014) (plaintiff must alert defendant to the “precise

  misconduct” by identifying specific details regarding the time, place, and substance of the alleged

  fraud); United States ex rel. Matheny v. Medco Health Sols., 671 F.3d 1217, 1226 (11th Cir. 2012)

  (plaintiffs must plead particularized facts by alleging the dates, the parties involved, and the subject

                                                       2

              Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 3 of 9




  matter discussed); Melton v. Century Arms, Inc., 243 F. Supp. 3d 1290, 1300 (S.D. Fla. 2017)

  (pleading standard satisfied when plaintiff asserted reasonable and justifiable reliance on alleged

  deliberate silence).     Because Plaintiffs concede they have failed to plead their fraudulent

  inducement and FFA claims with particularity as required by Rule 9(b), Counts II and IV must be

  dismissed.

  II.    Plaintiffs’ Fraudulent Inducement (Count II) and FFA Claims (Count IV) are
         Barred by the Merger Clause and Count II is also Barred by the Independent Tort
         Doctrine.

         In their opposition, Plaintiffs fail to address any of Allstate’s arguments concerning the

  application of the merger clause in Plaintiffs’ contracts (Counts II and IV) and independent tort

  doctrine (Count II). Instead, Plaintiffs state that their allegations “are sufficient to exclude

  application of the merger clause and economic loss doctrine.” Response, p. 11. Allstate has not

  raised at this point an issue with the economic loss doctrine and Plaintiffs’ arguments are incorrect

  in any event.     As set forth in Allstate’s motion, Plaintiffs’ allegations concerning alleged

  misrepresentations are expressly contradicted by their written contracts. Plaintiffs allege that

  (1) Allstate made representations about (a) the financial benefits of becoming an Allstate agent,

  specifically that Plaintiffs were entitled to additional compensation under the Enhanced

  Compensation Plan and (b) Plaintiffs’ chances of success, and (2) Allstate was developing a

  program that would reduce Plaintiffs’ bonuses and compensation by eliminating their customer

  base. See Complaint ¶¶ 14, 16, 30-32, 108-109. However, these allegations are expressly

  contradicted by various provisions in Plaintiffs’ contracts. See Complaint, Ex. B and C, Section

  XV (“[t]he sole compensation to which you will be entitled for services rendered pursuant to this

  Agreement will be the Commissions set forth in the Supplement, which may be amended from

  time to time” and “[t]he Company may provide you with such bonuses, awards, prizes, and other


                                                        3

               Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 4 of 9




  remuneration based on performance, if any, as it may prescribe in its sole discretion”); id. at

  Section I.F. (“[t]he Company will determine in its sole discretion all matters relating to its business

  and the operation of the Company, including the determination of…charges for insurance and

  other Company Business”); id. at Section V.A. (Plaintiffs have “no exclusive territorial rights in

  connection with [their] sales location”); and Motion, Ex. 1 at Section 3(2.0) (Allstate “reserves the

  right to change or eliminate any Bonus Compensation”).

         No claim for fraudulent inducement will lie where the alleged fraud contradicts a

  subsequent written agreement. Topp, Inc. v. Uniden Am. Corp., 513 F. Supp. 2d 1345, 1348 (S.D.

  Fla. 2007) (Moreno, J). This is especially so, as is the case here, “where the parties have

  specifically agreed in an integration clause that their written contract ‘supersedes all prior

  agreements or understandings.’” Hotels of Key Largo, Inc. v. RHI Hotels, Inc., 694 So. 2d 74, 77

  (Fla. 3d DCA 1997) (quoting Tevini v. Roscioli Yacht Sales, Inc., 597 So. 2d 913 (Fla. 4th DCA

  1992)). Thus, Plaintiffs’ fraudulent inducement and FFA claims are barred by the merger clause

  contained in their contracts.

         In addition, as set forth in Allstate’s motion, the fraudulent inducement claim is further

  barred by the independent tort doctrine. Plaintiffs have failed to present any argument or facts to

  show that their fraudulent inducement claim is separate and distinct from their breach of contract

  claim. Rather, Plaintiffs’ fraudulent inducement claim is based on the terms of the Agreements

  which Plaintiffs allege entitled them to the bonuses and commissions they claim they did not

  receive.   But where the only alleged misrepresentation “concerns the heart of the parties’

  agreement, simply applying the label of ‘fraudulent inducement’ to a cause of action will not

  suffice” to subvert the independent tort doctrine. Hotels of Key Largo, 694 So. 2d at 77.




                                                       4

              Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 5 of 9




         Plaintiffs’ reliance on MeterLogic, Inc. v. Copier Solutions, Inc. to save their claim from

  dismissal is misplaced. 126 F. Supp. 2d 1346, 1362 (S.D. Fla. 2000). In MeterLogic, unlike here,

  the subject of the fraudulent statements that plaintiffs alleged induced them into entering into a

  contract were not covered by the contract itself. Id. at 1362 (allegations that were not part of

  contract supported fraudulent inducement claim); see Larach v. Std. Chtd. Bank, No. 09-21178,

  2011 WL 13173896, at *10 (S.D. Fla. June 7, 2011) (under MeterLogic, for fraudulent inducement

  claim to survive in the face of a merger clause and to escape application of the economic loss rule,

  “the ‘inducing’ misrepresentation must relate to an issue that falls outside of the four corners of

  the written contract”). Here, Plaintiffs fail to allege or call out any representations not covered or

  contemplated by the parties’ R3001 Agreements and the incorporated EA Manual and Supplement.

         Accordingly, Counts II and IV are barred by the merger clause and must be dismissed.

  Count II must also be dismissed as it is barred by the independent tort doctrine.

  III.   Plaintiffs’ Defamation Claim Must Be Dismissed.

         Plaintiffs concede, as they must, that Allstate’s statements to the Florida Office of

  Insurance Regulation trigger the protections of the qualified privilege. Response, p.12. Based on

  this concession, the issue turns on whether Plaintiffs have met the pleading requirement to proceed

  with their defamation claim by alleging facts necessary to establish express malice. While it is up

  to the Court to determine if the qualified privilege exist, it is still the obligation of Plaintiffs to

  assert the facts in the Complaint to support a finding of express malice. Despite Plaintiffs’

  arguments to the contrary, the Complaint is devoid of such allegations.

         Nowhere in the Complaint do Plaintiffs allege facts that would support a conclusion that

  Allstate acted with “ill will, hostility and an evil intention to defame and injure.” Jarzynka v. St.

  Thomas Univ. of Law, 310 F. Supp. 2d 1256, 1268 (S.D. Fla. 2004). Rather, Plaintiffs focus on


                                                       5

              Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 6 of 9




  the allegations disputing the veracity of Allstate’s stated reasons for its actions and its claims that

  the investigation and determination was a “sham.” Response, p. 13. These allegations, even when

  considered in their “totality,” do not rise to the level of establishing that Allstate’s primary motive

  in making the alleged defamatory statement was to injure Plaintiffs’ reputations. See Corp. Fin.,

  Inc. v. Principal Life Ins. Co., 461 F. Supp. 2d 1274, 1293 (S.D. Fla. 2006). As the Florida

  Supreme Court noted in Nodar v. Galbreath, reliance on the purported falsity of the statements at

  issue is legally insufficient to establish express malice. Nodar v. Galbreath, 462 So. 2d 803, 810-

  11 (Fla. 1984).

         Plaintiffs have not cited to any caselaw in which similar allegations were deemed sufficient

  to establish express malice and overcome a challenge to a defamation claim on a motion to dismiss.

  Nor has Allstate identified such authority. Because Plaintiffs cannot otherwise establish the high

  threshold for establishing actual malice, Plaintiffs’ defamation claim should be dismissed.

  IV.    Plaintiffs’ Request to Amend Must be Denied.

         Federal Rule of Civil Procedure 15(a) gives a plaintiff the right to amend a complaint once

  as a matter of course, so long as no responsive pleading has been filed. For the purpose of Rule

  15, a motion to dismiss is not a responsive pleading. Coventry First, LLC v. McCarty, 605 F.3d

  865, 869 (11th Cir. 2010). When a party can amend its complaint as a matter of course, but instead

  requests leave from the court to amend, it waives its rights to amend as a matter of course and

  invites the District Court to review its proposed amendments. Coventry First, 605 F.3d at 870

  (when a party “waives a procedural right,” such as amending a complaint, “he cannot later

  complain that any resulting error is reversible”) (quoting United States v. Brannan, 562 F.3d 1300,

  1306 (11th Cir. 2009)).




                                                       6

              Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 7 of 9




         Rather than amending their Complaint as a matter of course to include the requisite details

  for their fraudulent inducement and FFA claims, Plaintiffs instead affirmatively opposed the

  Motion standing firm on their position that the Complaint, as currently framed, is legally sufficient.

  Only as a fallback position, do Plaintiffs ask the Court for “the opportunity to amend their

  Complaint to provide more particular allegations regarding their claims.” Response, p. 2. In

  making their request, Plaintiffs fail to present any additional facts that would support their

  fraudulent inducement and FFA claims, much less satisfy the heightened particularity requirement

  under Rule 9. Instead, they merely repeat the deficient factual allegations in their Complaint.

  Thus, not only have Plaintiffs waived their right to amend their Complaint as a matter of course,

  they have failed to present any proposed amendments or even preview for the Court what facts

  Plaintiffs purportedly have in their possession that would be sufficient to comply with Rule 9.

  Indeed, with Plaintiffs having conceded that they failed to meet the requirements of Rule 9 with

  regard to the fraudulent inducement and FFA claims, one would expect that they would have made

  at least some effort to remedy that deficiency by explaining the specifics of the allegedly fraudulent

  and misleading statements that were made, when they occurred, what words were used, and the

  like. However, Plaintiffs made no such effort.

         Likewise, Plaintiffs have made no efforts to cure the pleading deficiencies in their

  defamation claim. As with the fraudulent inducement and FFA claims, it would be reasonable to

  expect that Plaintiffs would have provided the Court with a preview of the facts they allegedly

  possess that could meet the requisite pleading standard. But they did not do so, quite likely because

  they recognize they cannot establish the high threshold necessary for establishing actual malice.

         Accordingly, Plaintiffs’ request to amend must be denied. See Coventry First, 605 F.3d at

  870 (an amendment is futile “when the complaint as amended would still be properly dismissed”).

                                                       7

              Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 8 of 9




  V.    Conclusion

        For the reasons set forth above, the Court should dismiss Counts II, IV, and V of Plaintiffs’

  Complaint.

  Dated: May 19, 2021                                Respectfully submitted,
         Miami, Florida
                                               By: /s/ Ingrid H. Ponce
                                                   INGRID H. PONCE, ESQ.
                                                   Florida Bar No. 166774
                                                   iponce@stearnsweaver.com
                                                   STEARNS WEAVER MILLER WEISSLER
                                                    ALHADEFF & SITTERSON, P.A.
                                                   Museum Tower, Suite 2200
                                                   150 West Flagler Street
                                                   Miami, Florida 33130
                                                   Telephone: (305) 789-3200
                                                   Facsimile: (305) 789-3395

                                                     ROBERT G. LIAN, JR., ESQ.
                                                     DC Bar No. 446313 (pro hac vice)
                                                     blian@akingump.com
                                                     ALLISON S. PAPADOPOULOS, ESQ.
                                                     DC Bar No. 1023010 (pro hac vice)
                                                     apapadopoulos@akingump.com
                                                     KATHERINE I. HEISE, ESQ.
                                                     DC Bar No. 1672558 (pro hac vice)
                                                     kheise@akingump.com
                                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                                     2001 K Street, N.W.
                                                     Washington, DC 20006
                                                     Telephone: (202) 887-4000
                                                     Facsimile: (202) 887-4288

                                                     Attorneys for Defendant
                                                     ALLSTATE INSURANCE COMPANY




                                                        8

               Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
Case 0:21-cv-60515-FAM Document 17 Entered on FLSD Docket 05/19/2021 Page 9 of 9




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 19th day of May, 2021, a true and correct copy of the

  foregoing was electronically filed with the Clerk of Court and served through electronic mail via

  transmission of Notices of Electronic Filing generated by CM/ECF to:

         Eric A. Parzianello, Esq.
         eparzianello@hspplc.com
         John A. Hubbard, Esq.
         jhubbard@hspplc.com
         HUBBARD SNITCHLER & PARZIANELLO PLC
         999 Vanderbilt Beach Road
         Suite 200
         Naples, Florida 34108

                                                   /s/ Ingrid H. Ponce
                                                   INGRID H. PONCE




             Museum Tower  150 West Flagler Street, Suite 2200  Miami, FL 33130  (305) 789-3200
